[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                  FILED
                      FOR THE ELEVENTH CIRCUIT           U.S. COURT OF APPEALS
                        ________________________           ELEVENTH CIRCUIT
                                                                July 9, 2008
                                                            THOMAS K. KAHN
                              No. 07-15652                      CLERK
                          Non-Argument Calendar
                        ________________________

                 D. C. Docket No. 07-00062-CR-FTM-29SPC

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

ROGELIO PAREDES,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (July 9, 2008)

Before DUBINA, HULL and PRYOR, Circuit Judges.

PER CURIAM:

     Appellant Rogelio Paredes appeals his sentence of 41 months’ imprisonment
imposed after he pled guilty to illegal reentry by an alien previously deported as an

aggravated felon, 8 U.S.C. § 1326(a), (b)(2).

      On appeal, Paredes argues that the sentence imposed by the district court is

unreasonable because that court failed to give adequate weight to certain 18 U.S.C.

§ 3553(a) factors. Specifically, Paredes states that the court should have given

more weight to evidence of (1) his cultural assimilation, (2) his hard working

nature, and (3) the fact that he had not been arrested since the birth of his daughter.

      This court has previously held that “[i]t is a cardinal rule of appellate review

that a party may not challenge as error a ruling or other trial proceeding invited by

that party.” United States v. Ross, 131 F.3d 970, 988 (11th Cir. 1997) (citation

omitted). The doctrine of invited error applies to situations in which “a party

induces or invites the district court into making an error.” United States v. Stone,

139 F.3d 822, 838 (11th Cir. 1998).

      Because the record demonstrates that Paredes requested, and ultimately

received, a low-end guideline sentence and because he never objected to the 41-

month sentence at the sentencing hearing, we conclude that he invited any error

that may have occurred, and may not now challenge the reasonableness of his

sentence. Accordingly, we affirm Paredes’s sentence.

      AFFIRMED.



                                           2